Title: From Thomas Jefferson to James Madison, 8 March 1788
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Mar. 8. 1788.

The bearer of this letter is Mr. Francis Adrian Van der Kemp one of the late victims of patriotism in Holland. Having determined to remove himself and his family to America, his friend the Baron de Capellen, another of those expatriated worthies, has asked of me to give letters of introduction to Mr. Van der Kemp, recommending him for his extraordinary zeal in the cause of liberty, his talents, and his sufferings. These motives, together with a respect for the very estimable person who recommends him, induce me to ask for him your civilities and your services. Uninformed of the part of our country in which he may chuse to settle, I am unable to address him to the particular persons into whose society he may wish to enter. But when he shall have decided on the place of his settlement, you will be able to give, or to procure for him, such letters as may be accomodated to his views. In doing this you will add to the many motives of obligation and esteem with which I am, Dear Sir, Your affectionate friend & humble servt,

Th: Jefferson

